DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 01/26/2022 has been entered. Claims 1-3, 12, and 14-17 are amended, claim 13 is cancelled, and claim 21 is new. Claims 4-11 and 19-20 remain withdrawn due to a restriction/election requirement.
	Accordingly, claims 1-12 and 14-21 are pending with claims 1-3, 12, 14-18, and 21 under examination.
	The amendments to claims 2-3 obviate the previous Claim Objections, which are hereby withdrawn.
	The applicant’s amendment obviates the previous 112(b) rejection, which is hereby withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-14 of U.S. Patent No. 10,774,404 (hereinafter “US ‘404”) in view of Alakula (US 20100219928 A1)
Regarding instant claims 1, 12, and 17, these claims are met by claim 10 of US ‘404 in view of Alakula. The pressed powder material of ‘404 in view of Alakula meets the instantly-
Regarding instant claim 14, this claim is met by claim 12 of US ‘404.
Regarding instant claim 15, this claim is met by claim 13 of US ‘404.
Regarding instant claim 16, this claim is met by claim 14 of US ‘404.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna (US 20170076845 A1; of record) in view of Alakula et al. (US 20100219928 A1; of record).
Regarding claim 1, Suetsuna teaches a soft magnetic material comprising flattened magnetic metal particles and an interposed phase, meeting the claimed “magnetic composite material” (a composite being a material with multiple components) which is in the shape of a rectangular prism (see Abstract, Figs. 1A, 2, and 4), meeting the claimed magnetic material suitable for a magnetic wedge used for a rotating electric machine”, Suetsuna teaches that the soft magnetic material is used for a rotating electric machine (Title, [0002], [0009], [0082], [0083], [0087]). With further regard to this limitation, in the preamble of the claim, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II.).
The soft magnetic material comprises flattened magnetic metal particles 10 including at least one magnetic metal selected from iron, cobalt, and nickel (Abstract), meeting the claimed flaky magnetic metal particles which include a flat surface and containing at least one element selected iron, cobalt, and nickel.
With regard to the claimed average thickness and aspect ratio, Suetsuna teaches that each of the flattened magnetic metal particles has a thickness of from 10 nm to 100 µm and an aspect ratio of from 5 to 10,000 (Abstract), which meets the claimed ranges.
The soft magnetic material further comprises an interposed phase 20 and interposed particles 24 existing between the flattened magnetic metal particles and includes at least one of oxygen, carbon, nitrogen, and fluorine (Abstract; Figs. 4, 5A-5B) [0071], which meets the claimed “intercalated phase…fluorine” limitation.
As can be seen from Figs. 1A, 2, 4, and 5A-5B, the flat surfaces of flattened magnetic metal particles 10 are parallel to the top and bottom surfaces soft magnetic material.
wherein the flat surfaces are oriented to be approximately parallel to the plane and have the difference in coercivity depending on a direction in the plane”, Suetsuna teaches that “in a case in which the magnetic domain structure of the flattened magnetic metal particles 10 is a single domain structure, magnetization proceeds through rotating magnetization; in this case, coercivity in the hard axis direction within the flattened surface 10a becomes smaller than that in the easy axis direction, and losses are decreased” [0031]. Any plane which overlaps with the above-described axes meets the claimed “plane”. Thus, because coercivity in the hard axis direction is smaller than the coercivity in the easy axis direction, there is understood to be “a difference in the coercivity” between the two directions.
With regard to the limitation in claim 1 (in last two lines of claim 1), of “wherein a surface which the plate-shaped reinforcing material adjoins is disposed to be approximately perpendicular to the plane”, as can be seen in Fig. 4 of Suetsuna, surface 20 and surface 102 are perpendicular to one another.
With regard to the limitation in claim 1 (in last two lines of claim 1) of “wherein the flat surfaces are disposed to be approximately perpendicular to a gap surface between a stator and a rotor of the rotating electric machine”, it is noted that the claimed invention is a composition/product, not an apparatus; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art structure of Suetsuna is capable of performing the intended use, which meets the claim.
Suetsuna is silent regarding a plate-shaped reinforcing material.

Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065]. The BRI of “plate-like” means possessing a flat surface. Applying the structure of Alakula to the product of Suetsuna (which possesses flat exterior surfaces) would result in a modified “plate-like” reinforcing material because plates are flat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna to include the reinforcing sandwich structure method of Alakula, in order to enhance the mechanical strength of the product [0065].
Regarding claim 2, Suetsuna and Alakula teach the magnetic composite material as applied to claim 1 above, but Suetsuna is silent regarding the magnetic composite material comprising a reinforcing material having a first reinforcing material part and a second reinforcing material part.
Alakula teaches producing a packed soft magnetic component (Abstract) and further renders obvious the use of a reinforcement structure applied as a sandwich structure, such that the production process involves alternately arranging a soft magnetic component and a reinforcement structure in the mold [0065], in view Alakula’s alternating arrangement of a soft magnetic component and a reinforcement structure being synonymous with stating “the magnetic composite material is disposed between the first reinforcing material part and the second reinforcing material part”, Alakula’s embodiment of a sandwich-like structure renders the limitation of claim 2 obvious.

Regarding claim 12, Suetsuna teaches that “in a case in which the magnetic domain structure of the flattened magnetic metal particles 10 is a single domain structure, magnetization proceeds through rotating magnetization; in this case, coercivity in the hard axis direction within the flattened surface 10a becomes smaller than that in the easy axis direction, and losses are decreased” [0031]. Any plane which overlaps with the above-described axes meets the claimed “plane”. Thus, because coercivity in the hard axis direction is smaller than the coercivity in the easy axis direction, there is understood to be a difference in the coercivity between the two directions. The difference is understood to be statistically significant, such that it would be within the claimed range of 1% or more, because the claimed minimum bound of the difference being 1% is very small. Furthermore, it would have been obvious to achieve a smaller coercivity in the easy axis direction as compared to the hard axis direction, as doing so would decrease hysteresis losses [0030].

Regarding claim 14, Suetsuna teaches that the magnetic metal included in the flattened magnetic metal particles 10 includes at least one additive metal selected from boron (B), Si, C, Ti, Zr, Hf, Nb, tantalum (Ta), Mo, Cr, Cu, tungsten (W), phosphorus (P), N, and Ga [0045].
Regarding claim 15, Suetsuna teaches that in some embodiments, the magnetic particles can have a spherical shape [0036], which is a shape that has an entirely convex outer surface. Although Suetsuna does not explicitly teach that the magnetic particles have both a convex outer surface and an aspect ratio of 2 more more, Suetsuna renders obvious the use of a convex surface 
Thus, with regard to the convex surface limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to choose from a finite number of identified, predicted solutions, such as a convex spheroidal shape having an aspect ratio of from 5 to 10,000 with a reasonable expectation of successfully reducing eddy current losses due to the larger aspect ratio [0035-0036].
Regarding claim 16, Suetsuna teaches that the lattice strain of the flattened magnetic metal particle 10 is preferably from 0.01% to 10% [0037].
	Regarding claim 17, Suetsuna teaches that the soft magnetic material may contain, in at least a portion of the surface of the flattened magnetic metal particles, a covering with a coating layer having a thickness of from 0.1 nm to 1 µm and including at least one of oxygen (O), carbon (C), nitrogen (N) and fluorine (F) [0060].
	Regarding claim 18, Suetsuna teaches that the interposed phase can contain a polyimide-based resin [0075].
Regarding claim 21, With regard to the limitation in claim 21 (and as also discussed above in the rejection of claim 1) of “wherein the plate-shaped reinforcing material is not disposed at a position close to the gap surface”, it is noted that the claimed invention is a composition/product, not an apparatus; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna and Alakula, as applied to claim 1 above, and further in view of Finn et al. (US 20140209691 A1; of record).
Regarding claim 3, Suetsuna and Alakula teach the magnetic composite material as applied to claim 1 above, but is silent regarding an adhesive layer being disposed between the reinforcing material and the magnetic material.
Finn teaches producing a pre-laminated stack of shielding layers (Abstract) and renders obvious supplying a layer of magnetic material in sheet form, and further renders obvious using core layers of reinforcing and support material in the production of magnetic sheets. However, using reinforcing/support material layers typically requires the addition of an adhesive layer [0047], which meets claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna and Alakula to apply the known technique of including a reinforcing material and an adhesive layer between the reinforcing material and the magnetic material, in order to adhere the magnetic material to the magnetic material.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
The applicant’s arguments directed to the new limitations (see pages 7-8 of arguments) are respectfully not found persuasive, because not only are the new features obvious as discussed suitable for a magnetic wedge used for a rotating electric machine” in the preamble of the claim,  if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II.). The claimed invention is a composition, not an apparatus as suggested by the arguments. Thus, with regard to the limitation in claim 1 (see last two lines of claim 1), of “wherein the flat surfaces are disposed to be approximately perpendicular to a gap surface between a stator and a rotor of the rotating electric machine”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art structure of Suetsuna and Alakula as discussed in the 103 rejection above is capable of performing the intended use, which meets the claim.
With regard to the argument that “in amended claim 1, as a magnetic wedge of the rotating electric machine, the claimed magnetic composite material in which flat surfaces of the flaky magnetic metal particle are oriented is a particular material with difference in coercivity depending on a direction/ orientation in the plane” (see paragraph bridging pages 7-8 of arguments), it is respectfully noted that the preamble of the claim actually states “A magnetic composite material suitable for a magnetic wedge used for a rotating electric machine”, which does not positively require that the magnetic composite material is a magnetic wedge. Rather, the preamble only states that the material be capable of being in the form factor of a wedge. With further regard to the discussion about the “stator and the rotor”, the claimed invention is a composition, not an apparatus.
With regard to the arguments directed to the claimed “reinforcing plate” (see page 8 of arguments), as discussed in the 103 rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna to include the reinforcing sandwich structure method of Alakula, in order to enhance the mechanical strength of the product [0065]. It is additionally noted that with regard to the arguments regarding the strength (see pages 8-9 of arguments), the claims are silent regarding relative strengths in the x, y, or z directions, or any actual strength values.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735